Citation Nr: 1008905	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:       California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to May 1968.  
He died in November 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) denying the 
appellant dependency and indemnity compensation (DIC), death 
pension, and accrued benefits.  

There is another claimant claiming to be the surviving spouse 
of the Veteran for VA purposes.  Her claim is being decided 
in a separate decision at this time.  


FINDING OF FACT

The appellant was validly married to the Veteran at the time 
of his death but did not live continuously with him from the 
date of the marriage to the date of his death, and their 
separation was not due to the misconduct of, or procured by 
the Veteran, without the fault of the appellant.  


CONCLUSION OF LAW

The appellant can not be recognized as the surviving spouse 
of the Veteran for VA purposes.  38 C.F.R. § 3.50 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), provides 
that VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.56(a), 3.159, 3.326(a) (2009).

In this case, the appellant was asked in her February 2008 
claim what the cause of her separation was from the Veteran, 
and she replied that the Veteran abandoned her in 1996 due to 
posttraumatic stress disorder (PTSD).  In February 2008, the 
RO denied her claim, and told her that her claim was denied 
because she could not be recognized as the surviving spouse 
of the Veteran.  It told her that the evidence showed that 
she and the Veteran were divorced.  In March 2008, she 
indicated that she and the Veteran were never divorced.  In 
December 2008, VA sent the appellant a letter advising her 
that since she was separated from the Veteran, she should 
send evidence showing the date, place, and full explanation 
of the cause of the separation, whether she and the Veteran 
intended to resume living together, and detailed attempts by 
her or him to effect reconciliation; any contributions from 
the Veteran to her support during the separation; whether 
there was a written agreement or court order of separation, 
and to submit it if so; and all dates and places where she 
and the Veteran resided from the date of last separation to 
the date of the Veteran's death.  In January 2009, VA advised 
the appellant that her claim had been denied because it had 
not received information regarding the issue of continuous 
cohabitation with the Veteran at the time of his death, which 
it had requested in its December 2008 letter to her.  In June 
2009, the RO advised the appellant that there must be 
continuous cohabitation from the date of marriage to the date 
of death of the Veteran.  This would be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the surviving spouse.  In July 2009, the appellant 
indicated that she felt that the requirement of continuous 
cohabitation was met.  She stated that while the Veteran and 
she did not actually cohabitate from date of marriage through 
until the date of his death, their separation was not due to 
her misconduct and was procured solely by the Veteran, 
without any fault attributable to her.  The Veteran left her 
during the course of their marriage, and they no longer 
cohabited.  

Based upon the above, the Board concludes that the appellant 
has been given adequate notice or demonstrated actual 
knowledge of the requirements for the benefits sought, and 
that VA has adequately assisted her with her claim.  She was 
advised in December 2009, after the most recent adjudication 
in June 2009, that she was free to submit additional 
evidence.  The Board concludes that adequate notice followed 
by adequate process has been instituted.  

Analysis

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the Veteran: (1) for at least one year prior to the Veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54 (2009); see 38 U.S.C.A. § 1102 (West 2002).  
"Spouse" is defined as by regulation as "a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of [38 C.F.R.] § 3.1(j)."  38 C.F.R. § 3.50(a).  
38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  Id.  A 
"surviving spouse" is defined as a member of the opposite sex 
who was the spouse of the Veteran at the time of the 
Veteran's death and who (1) lived with the Veteran 
continuously since the time of the parties' marriage to the 
date of the Veteran's death, unless there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse, and (2) except as 
provided in 38 C.F.R. § 3.55 (pertaining to certain 
terminations of subsequent marriages), has not remarried and 
has not held him or herself out to the public as the spouse 
of a member of the opposite sex with whom he or she was then 
cohabiting.  38 C.F.R. § 3.50(b).

In this case, the evidence of record indicates that the 
Veteran married the appellant in October 1992.  The appellant 
claims that the Veteran abandoned her in 1996 due to his 
PTSD.  At that time, the Veteran was service-connected for 
PTSD and it was rated as 50 percent disabling.  The appellant 
claims that their separation was not due to her misconduct 
and was procured solely by the Veteran, without any fault 
attributable to her.  She stated in July 2009 that at no 
point did she intend to desert the Veteran during his life.  
He died in November 2007.

An August 1994 VA medical record reveals that the Veteran had 
been having symptoms of PTSD for 5 months.  In April 1995, he 
described a great deal of interpersonal stress in his 
marriage.  In June 1995, he was getting along better with his 
wife and his wife reported that he had been smiling more.  In 
July 1995, he stated that he had a good marital relationship.  
From July 1995 to early July 1996, he reported that he lived 
with his wife.  Later in July 1996, his symptoms were better 
but he reported that his wife was divorcing him and giving 
him a lot of stress.  He stated that he and his wife were 
going through with a divorce and were in mediation, trying to 
settle financial differences, but the Veteran was concerned 
that his wife wanted to clean him out financially, as she was 
pursuing his pension and real estate assets.  In September 
1996, the Veteran reported that his wife had moved out in May 
1996 and was living alone.  Later in September 1996, he was 
said to be separated, seeking divorce.  

The Veteran obtained a divorce from the appellant in Haiti in 
July 1998.  However, the preponderance of the evidence 
indicates that that divorce was invalid.  The Veteran's 
address was listed in the divorce decree as in California, 
negating acceptable domiciliary requirements, and E.D, the 
other claimant, indicated in July 2008 that she had no 
knowledge that the Veteran was ever domiciled in Haiti.  
Moreover, the appellant indicated in October 2008 and July 
2009 that she and the Veteran had separated, and that the 
Veteran had obtained a Haitian divorce without providing her 
any type of notice, and that she was unaware of the Haitian 
divorce proceedings until after the decree was issued.  She 
stated that she did not consent to the divorce.  In March 
2008, the appellant indicated that she and the Veteran were 
not divorced, and asked VA to send her copies of documents 
showing that they were divorced, supporting her argument that 
she had no knowledge that she and the Veteran were divorced.  

The Veteran married E.D. in October 2005, and undisputed 
evidence convincingly indicates that they cohabitated 
together from then on until he died in November 2007.  The 
appellant acknowledged in July 2009 that she and the Veteran 
did not cohabitate at any time near his death.  

The preponderance of the evidence indicates that the Veteran 
and the appellant were not legally divorced, but that 
instead, they had merely been separated from 1996 until his 
2007 death.  However, there is a continuous cohabitation 
requirement which can only be disregarded if the evidence 
shows that any separation was due to the misconduct of, or 
procured by the Veteran, without the fault of the surviving 
spouse.  The preponderance of the evidence is against a 
finding that the separation was due to the misconduct of, or 
procured by the Veteran, without the fault of the appellant.  
The notations about what was going on in the marriage in 1995 
and 1996 which are contained in the VA medical records 
mentioned above persuade the Board that the separation was 
not due to the misconduct of, or procured by the Veteran, 
without the fault of the surviving spouse.  The appellant 
claimed in February 2008 that the Veteran had abandoned her 
in 1996, but the VA medical records from that time period 
indicate that she had left him to live alone, and that 
financial issues were preventing them from agreeing to a 
divorce.  The VA medical records are considered to be more 
probative than the appellant's recent statements as the 
former are detailed treatment records compiled at the time.  
The appellant did not respond substantively to VA's December 
2008 letter to her requesting information concerning the 
date, place, and full explanation of the cause of their 
separation.  The appellant has not alleged that there was any 
misconduct on the part of the Veteran that caused their 
separation, and none is evident in the Veteran's VA medical 
records.  

Since the preponderance of the evidence shows that the 
separation was not due to the misconduct of, or procured by 
the Veteran, without the fault of the surviving spouse, the 
appellant can not be recognized as the Veteran's surviving 
spouse for VA benefit purposes.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


